


ASCENT SOLAR TECHNOLOGIES, INC.
____________________________
STOCK PURCHASE AGREEMENT
____________________________




ASCENT SOLAR TECHNOLOGIES, INC.
STOCK PURCHASE AGREEMENT
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of the 29th
day of July, 2014 (the “Effective Date”) by and among ASCENT SOLAR TECHNOLOGIES,
INC., a Delaware corporation (the “Company”), and the persons or entities named
on the executed counterpart signature pages attached hereto (the “Purchaser”)
and who are listed on Exhibit A hereto.
RECITALS
WHEREAS, the Company has authorized the sale and issuance of up to an aggregate
of 12,000,000 shares of its Common Stock (the “Shares”); and
WHEREAS, the Company desires to issue and sell the Shares to Purchaser on the
terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Purchaser, intending to be legally bound, hereby agree as follows:
1.
AGREEMENT TO SELL AND PURCHASE.

1.1    Authorization of Shares. The Company has authorized the sale and issuance
to the Purchaser of the Shares. The Shares have the rights, preferences,
privileges and restrictions set forth in the Company’s Certificate of
Incorporation, as amended to date (the “Charter”).
1.2    Sale and Purchase. Subject to the terms and conditions hereof, at the
Closing (as defined below), the Company hereby agrees to issue and sell to
Purchaser, and Purchaser agrees to purchase from the Company, 4,000,000 Shares,
at a purchase price of $0.33 per share (the “Purchase Price”).
1.3    Option for Additional Shares. Until the close of business on August 15,
2014, Purchaser shall have the option to purchase 8,000,000 additional shares
from the Company at the Purchase Price. Purchaser shall exercise such option by
written notice to the Company. The closing of any exercise of this option shall
occur no later than three business days following Purchaser’s notice of
exercise.


2.
THE CLOSING

2.1    Closing Date. The closing of the sale and purchase of the Shares (the
“Closing”) shall be held on or before July 31, 2014 (the “Closing Date”).
2.2    Delivery. At the Closing, subject to the terms and conditions hereof, the
Company will deliver to the Purchaser a stock certificate representing the
number of Shares to be purchased at such Closing by the Purchaser, against
payment of the purchase price therefor by check or wire transfer made in
accordance with the Company’s instructions.
3.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as follows:
3.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement, to issue and sell the Shares, to carry out the provisions of
this Agreement, and to carry on its business as presently conducted and as
presently proposed to be conducted.
3.2    Authorization. All corporate action on the part of the Company, its
directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement by the Company and the performance of
the Company’s obligations hereunder, including the issuance and delivery of the
Shares, has been taken or will be taken prior to the issuance of the Shares.
This Agreement, when executed and delivered by the Company, shall constitute
valid and binding obligations of the Company enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors and, with respect to rights to indemnity,
subject to federal and state securities laws.
3.3    Capitalization.
(a) The authorized capital stock of the Company consists of 250,000,000 shares
of Common Stock and 25,000,000 shares of Preferred Stock. As of July 28, 2014:
(i) (1) 97,828,234 shares of Common Stock were issued and outstanding, all of
which were validly issued, fully paid, nonassessable and free of preemptive
rights and (2) no shares of Common Stock were held in the treasury of the
Company;
(ii) 2,625,000 shares of Common Stock were issuable upon exercise of outstanding
warrants;
(iii) 2,299,484 shares of Common Stock were issuable upon exercise of
outstanding employee stock options granted pursuant to the Company’s stock
option plans;
(iv) 630,032 shares of Common Stock were issuable upon vesting of outstanding
restricted stock units to the Company’s restricted stock plans; and


(v) 212,390 shares of Series A Preferred Stock and 255 shares of Series C
Preferred Stock are issued and outstanding.
Except as set forth in this Section 3.3 or the SEC Reports (as defined below),
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character to which the Company is a party or by which the
Company is bound relating to the issued or unissued capital stock or other
equity interests of the Company, or securities convertible into or exchangeable
for such capital stock or other equity interests, or obligating the Company to
issue or sell any shares of its capital stock or other equity interests, or
securities convertible into or exchangeable for such capital stock of, or other
equity interests in, the Company.
(b) The Shares, when issued, paid for and delivered in accordance with the terms
of this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and not subject to preemptive rights.
3.4    Governmental Consents. All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority, required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Shares or the consummation of any other transaction
contemplated hereby shall have been obtained and will be effective at the
Closing.
3.5    Compliance with Laws. To its knowledge, the Company is not in violation
of any applicable statute, rule, regulation, order or restriction of any
domestic or foreign government or any instrumentality or agency thereof in
respect of the conduct of its business or the ownership of its properties, which
violation of which would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of the Company.
3.6    Compliance with Other Instruments. The Company is not in violation or
default of any term of the Charter or its bylaws, or of any provision of any
mortgage, indenture or contract to which it is a party and by which it is bound
or of any judgment, decree, order or writ, other than such violation(s) that
would not have a material adverse effect on the Company. The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby or thereby will not result in any such violation or be in
conflict with, or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, decree,
order or writ or an event that results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture, or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.
3.7    Offering. Assuming the accuracy of the representations and warranties of
the Purchasers contained in Section 4 hereof, the offer, issue, and sale of the
Shares are and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the “Act”), and have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit, or qualification requirements of all applicable
state securities laws.
3.8    SEC Filings; Financial Statements.
(a) The Company has timely filed all forms, reports and documents (including all
exhibits) required to be filed by it with the SEC since January 1, 2013 (the
“SEC Reports”). The SEC Reports (i) were prepared in accordance with the
requirements of the Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the rules and regulations promulgated thereunder and (ii)
did not at the time they were filed contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.
(b) Each of the financial statements (including, in each case, any notes
thereto) contained in the SEC Reports was prepared in accordance with United
States generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods indicated (except as may be indicated in the notes
thereto) and the Company’s books and records, and each fairly presented the
financial position, results of operations and cash flows of the Company as at
the respective dates thereof and for the respective periods indicated therein
except as otherwise noted therein (subject, in the case of unaudited statements,
to normal year-end adjustments which individually or in the aggregate did not
have, and would not reasonably be expected to have, a material adverse effect on
the business, operations, assets, liabilities, financial condition or results of
operations of the Company). The books and records of the Company have been, and
are being, maintained in accordance with applicable legal and accounting
requirements in all material respects.
(c) Except as and to the extent set forth on the balance sheet of the Company as
of March 31, 2014 included in the Company’s Form 10-Q for the period ended March
31, 2014, including the notes thereto, the Company has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise),
except for liabilities or obligations incurred since March 31, 2014 that would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, operations, assets, liabilities, financial
condition or results of operations of the Company.
(d) Except as expressly contemplated by this Agreement or as set forth in the
SEC Reports, since March 31, 2014 through the date hereof, the Company has
conducted its business in the ordinary course consistent with past practice and,
since such date through the date hereof, there has not occurred any event or
development that would, individually or in the aggregate, reasonably be expected
to have a material adverse effect on the business, operations, assets,
liabilities, financial condition or results of operations of the Company.
4.
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Purchaser hereby represents and warrants to the Company as follows (provided
that such representations and warranties do not lessen or obviate the
representations and warranties of the Company set forth in this Agreement):
4.1    Purchase for Own Account. Purchaser represents that it is acquiring the
Shares solely for its own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.
4.2    Information and Sophistication. Purchaser hereby: (i) acknowledges that
it has received all the information it has requested from the Company and it
considers necessary or appropriate for deciding whether to acquire the Shares,
(ii) represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Shares and to obtain any additional information necessary to verify the
accuracy of the information given the Purchaser and (iii) further represents
that it has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of this investment.
4.3    Ability to Bear Economic Risk. Purchaser acknowledges that investment in
the Shares involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of its investment.
4.4    Rule 144. Purchaser acknowledges and agrees that the Shares are
“restricted securities” as defined in Rule 144 promulgated under the Act as in
effect from time to time and must be held indefinitely unless they are
subsequently registered under the Act or an exemption from such registration is
available. Purchaser has been advised or is aware of the provisions of Rule 144,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions. Purchaser acknowledges that the
Company has no obligation to register or qualify the Shares for resale.
4.5    Legends. Purchaser acknowledges and agrees that the Shares may bear one
or all of the following legends:
(a)    “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A
FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED.”
(b)    Any legend required by the state securities laws of any U.S. state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
4.6    Accredited Investor Status. Purchaser is an “accredited investor” as such
term is defined in Rule 501 under the Act.
4.7    Residence. If Purchaser is an individual, then Purchaser resides in the
jurisdiction identified in the address of Purchaser set forth on the executed
counterpart signature page attached hereto. If Purchaser is a partnership,
corporation, limited partnership, limited liability company or other entity,
then the office or offices of Purchaser in which its investment decision was
made is located at the address or addresses of Purchaser set forth on the
executed counterpart signature page attached hereto.
4.8    Further Assurances. Purchaser agrees and covenants that at any time and
from time to time it will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require in order to carry out the full intent and purpose of this
Agreement and to comply with state or federal securities laws or other
regulatory approvals.
5.
CONDITIONS TO CLOSING

5.1    Conditions to Purchasers’ Obligations at the Closing. Purchaser’s
obligations to purchase the Shares at the Closing are subject to the
satisfaction, at or prior to the Closing Date, of the following conditions:
(a)    Representations and Warranties True; Performance of Obligations. The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct in all material respects as of the Closing with the same force
and effect as if they had been made as of the Closing, and the Company shall
have performed all obligations and conditions herein required to be performed or
observed by it on or prior to the Closing.
(b)    Consents, Permits, and Waivers. The Company shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated by the Agreement, except for such as may be
properly obtained subsequent to the Closing.
(c)    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing hereby and all
documents and instruments incident to such transactions shall be reasonably
satisfactory in substance and form to Purchasers, and Purchasers shall have
received all such counterpart originals or certified or other copies of such
documents as they may reasonably request.
5.2    Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Shares at the Closing is subject to the satisfaction, at or
prior to the Closing Date, of the following conditions:
(a)    Representations and Warranties True. The representations and warranties
in Section 4 made by the Purchaser acquiring Shares hereof shall be true and
correct in all material respects at the date of the Closing, with the same force
and effect as if they had been made on and as of said date.
(b)    Consents, Permits, and Waivers. The Company shall have obtained any and
all consents, permits and waivers necessary or appropriate for consummation of
the transactions contemplated by this Agreement, except for such as may be
properly obtained subsequent to the Closing.
6.
MISCELLANEOUS

6.1    Use of Proceeds. The Company agrees that the proceeds of the sale of the
Shares will be used for working capital and general corporate purposes of the
Company. The Company shall not use any such proceeds to make any distributions
on, or payments in respect of, any outstanding equity securities of the Company.
6.2    Binding Agreement. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties. Nothing in this Agreement, expressed or implied, is intended to
confer upon any third party any rights, remedies, obligations, or liabilities
under or by reason of this Agreement, except as expressly provided in this
Agreement.
6.3    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Colorado as applied to agreements among Colorado
residents, made and to be performed entirely within the State of Colorado,
without giving effect to conflicts of laws principles.
6.4    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
6.5    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
6.6    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed telex, electronic mail or facsimile
if sent during normal business hours of the recipient, if not, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to the Company at 12300 Grant Street, Thornton, CO 80241, and to the
Purchaser at the address set forth on the executed counterpart signature pages
attached hereto or at such other address as the Company or a Purchaser may
designate by ten (10) days advance written notice to the other parties hereto.
6.7    Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser. Any such amendment or
modification shall be binding on all parties hereto.
6.8    Expenses. The Company and the Purchaser shall each bear its respective
expenses and legal fees incurred with respect to this Agreement and the
transactions contemplated herein; provided, however, that the Company will
reimburse the Purchaser or settle directly, as directed, the reasonable expenses
of counsel to the Purchaser (not to exceed in the aggregate US$15,000) in
connection with this Agreement and any filings required to be made by the
Purchaser as a consequence of closing of the transactions contemplated by this
Agreement.
6.9    Delays or Omissions. It is agreed that no delay or omission to exercise
any right, power or remedy accruing to the Purchaser, upon any breach or default
of the Company under this Agreement shall impair any such right, power or
remedy, nor shall it be construed to be a waiver of any such breach or default,
or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by the Purchaser of any breach or default under this
Agreement, or any waiver by the Purchaser of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Purchaser, shall be cumulative
and not alternative.
6.10    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and no party shall be liable or bound to any other party in any manner by
any representations, warranties, covenants and agreements except as specifically
set forth herein.
[The remainder of this page is intentionally left blank.]


IN WITNESS WHEREOF, the parties have executed this STOCK PURCHASE AGREEMENT as
of the date first written above.


ASCENT SOLAR TECHNOLOGIES, INC.






By: _________________________________
Name:
Title:
 






US.54589039.02

--------------------------------------------------------------------------------




ASCENT SOLAR TECHNOLOGIES, INC.
COUNTERPART SIGNATURE PAGE TO
STOCK PURCHASE AGREEMENT


The undersigned hereby acknowledges receipt of a copy of the Stock Purchase
Agreement dated July 29, 2014 (the “Purchase Agreement”), by and among ASCENT
SOLAR TECHNOLOGIES, INC., a Delaware corporation, and the persons and entities
named on the executed counterpart signature pages attached thereto. Pursuant to
the Purchase Agreement, the undersigned is hereby purchasing the number of
Shares set forth below and agrees to be bound by the provisions of the Purchase
Agreement as a “Purchaser” with the same rights and obligations as a “Purchaser”
thereunder.


Purchaser’s Aggregate Purchase Price:            $1,320,000
Number of Shares Purchased:                     4,000,000
Option Shares:                             8,000,000
Purchaser’s Aggregate Option Exercise Price:        $2,640,000


Entity:
 
Name of Entity: SHTARD Enterprise Ltd.
By: /Signature/ LI Jiuzhi
Name: LI Jiuzhi
Title: Director
 
Entity:
 
Name of Entity: Ascent Solar Technology, Inc.
By: /Signature/ Kong Hian Lee
Name: Kong Hian Lee
Title: President and CEO



EXHIBIT A


SCHEDULE OF PURCHASERS


Purchaser
Shares
Purchase Price


SHTARD Enterprise Ltd.
4,000,000


$1,320,000


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total:
4,000,000


$1,320,000








COUNTERPART SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT